Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of the Restriction in the reply filed on 06/30/22 is acknowledged.  The traversal is on the ground(s) that applicant believes it will not be a significant burden  This is not found persuasive because the applicant has not pointed out/identified any features/limitations in the claims which may be conventional (and not a burden), in lieu of limitations which are not conventional and thus requiring additional searching.  The examiner notes the disclosure also includes discussion of multiple embodiments, where the claims were directed to subcombinations and combination.  Based upon the MPEP these claims where separate utility for the claims, where the applicant has not proved/provided an argument against the separate utility. 
The requirement is still deemed proper and is therefore made FINAL.
	The applicant has elected claims 1-8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by LEE et al., US 2019/0035112. 
 (The examiner notes the LEE patent is commonly assigned to Samsung (assignee of pending application), however the Prior Art was published (31 Jan 2019) more than one year prior to the effective filing date of the current application (24 Feb 2020)

	In considering claim 1, 
	
    PNG
    media_image1.png
    378
    655
    media_image1.png
    Greyscale


	a) the claimed frequency analyzing circuit…is met by the mura detection device 1000 (Fig 1) which receives the photographic (PI) generates XYZ image (XID) (S20) (para 0041-46) which includes first color data (similar to red, green, blue) where the XID are weighted to remove high-frequency components (para 50-51, para 75, where the flowing of Fig 8 is the mura detection device shown in Fig 2). 
	As noted in S31-S33 (Fig 8) the XYZ (XID) is frequency weighted.
	
    PNG
    media_image2.png
    686
    531
    media_image2.png
    Greyscale

b) the color difference is met by S50(Fig 8) which is used for mura detection (S70). 22
c) wherein the frequency weighted…is met where the weighted image data may be weighted where the luminance decreases as the position is farther from the centers (para 68-69, para 74). 
	 
	In considering claim 2, 
The examiner notes LEE discloses converting the photographed image signal into an XYZ coordinate system (pertain to red, green and blue, para 42) where that signal is also then converted into another color domain/format, such as LUV (Fig 14), LID (Fig 13), UID (Fig 11), LID (Fig 8). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., US 2019/0035112

In considering claim 3, 
LEE does not explicitly recite YCbCr format as the first color data however, the examiner notes YCbCr is well-known digital color space represented by luminance and two color difference signals which is conventionally used in system and compression, thus the examiner takes “OFFICIAL NOTICE” regarding such.  The motivation to modify LEE with using such conventional color format would provide the advantages as noted above and thus be an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In considering claim 5, 
As noted above in claim 1, Lee discloses frequency weighting the image  data/signal (paras 68-69, 74) to detect the Mura, where although LEE does not explicitly recite multiplication (mathematical operation), the examiner notes when weighting a signal, the use of multiplication is conventional in the art in order to apply the coefficient/weight/tap associated with a particular filter to process the signal as intended, thus the examiner takes “OFFICIAL NOTICE” regarding such, the motivation providing the necessary steps (mathematical operations) to carry out the weights thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., US 2019/0035112 and D’Amico, US 9,979,956. 

	In considering claim 4, 
	The examiner notes LEE discloses the frequency transform using DCT (as noted in claim 1, paras 49-51, 78, 106, 120, 135), which is a know frequency transform using the real values, of a fourier related transform, which is known transform using real/imaginary values to detect mura evidenced by D’Amico, et al., US 9,979,956, (col 9, line 37-43), where the use of a fourier transform (FFT) are known methods to detect mura.
	The motivation to modify LEE with D’Amico would provide the additional features of including all values (real/imaginary) which can provide a lossless measurement/display more precision if desired, as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422